The opinion of the court was delivered
Pee Cueiam.
Defendant appeals from a denial of a writ of habeas corpus by the Middlesex County Court.
The application is grounded basically upon an allegation that a plea of nolo contendere was entered to a murder indictment on behalf of defendant by his court-appointed attorney without defendant’s authorization and without understanding on his part of the nature of the plea.
*85We have examined the record and are satisfied that defendant knew the nature of the plea and authorized his counsel to enter said plea.
Affirmed.
For affirmance—-Chief Justice Weinteaub, and Justices Jacobs, Eeancis, Peoctoe, Hall, Schettino and Haneman—7.
For reversal—Hone.